Citation Nr: 1139351	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to specially adapted housing assistance.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to September 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2009 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board.  Such a hearing was scheduled for June 5, 2011; the Veteran failed to appear (without giving cause).

The Veteran had previously appointed the Paralyzed Veterans of America (PVA) to represent him in his claims before VA.  See October 2000 VA Form 21-22.  In a January 2008 letter, that service organization noted that the Veteran had been awarded a total disability rating based on individual unemployability and Chapter 35 benefits eligibility from March 2004, and he had filed several claims since then without contacting their office.  They felt it "serve[d] no purpose for PVA to continue as his accredited representative before the VA," and requested that their power of attorney be canceled.  They indicated that they so advised the Veteran; he has not appointed another representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) nerve and consequent footdrop.

The Veteran has established service-connection for: hypertensive cardiovascular disease, rated 60 percent; low back strain with degenerative joint disease and spinal stenosis at L4-5, rated 40 percent; atrial fibrillation associated with hypertensive cardiovascular disease, rated 10 percent; right sciatic radiculopathy associated with the low back strain, rated 10 percent; left sciatic radiculopathy associated with the low back strain, rated 10 percent; right foot degenerative arthritis associated with the low back strain, rated 10 percent; left foot degenerative arthritis associated with the low back strain, rated 10 percent; and hemorrhoids, rated 0 percent.  He has also been awarded a total disability rating based on individual unemployability (TDIU).  

The Veteran alleges that because of his aforementioned service-connected disabilities he requires specially adapted housing to accommodate his disabilities.  In particular, he notes that while a ramp has been installed outside of his home, he also experiences difficulty maneuvering inside his home and requires assistance getting in and out of the bathtub.  He notes further that he wears a leg brace on his left leg, requires the use of a cane when walking, and that at least 80 percent of his "awake time" is spent confined to a power motorized wheelchair (that was issued by VA).  See July 2010 notice of disagreement; March 2009 VA Form 9, substantive appeal; and September 2010 statement from the Veteran.

The record includes extensive VA treatment records which show that the Veteran receives regular treatment for a variety of health conditions, including his service-connected disabilities.  In a May 1996 VA treatment record, it is noted that the Veteran is morbidly obese and "mostly confined to his wheelchair due to an old left leg injury in a motor vehicle accident in 1986."  A May 2006 VA treatment record also notes that the Veteran is morbidly obese and that it "has gotten to the point that he has had trouble walking and he usually gets around in a wheelchair."  Such evidence tends to suggest that the Veteran's lack of mobility and need for the regular and constant use of assistive devices, like a powered wheelchair, is related to nonservice-connected disabilities.  However, he also has a service-connected low back disability and various lower extremity disabilities, and has not been afforded a VA examination to specifically determine whether such disabilities hinder his mobility (or contribute to his immobility).  

Notably, in October 2007 the Veteran was afforded a VA examination to determine whether he "ha[d] loss of use of his lower extremities."  Although the report notes that the Veteran wears a left knee brace and uses a wheelchair for mobility, it is not noted whether these assistive devices are needed because of his service-connected (or nonservice-connected) disabilities.  An opinion as to the Veteran's loss of use of his lower extremities was also not provided.  Instead, the examiner opined that the Veteran had peripheral neuropathy, sciatica, and mild degenerative arthritis in both his feet, and that the peripheral neuropathy was "most likely" related to his nonservice-connected diabetes mellitus whereas the mild degenerative arthritis was "most likely" related to his service-connected sciatica and low back strain.  [The Veteran was awarded service connection for right and left foot degenerative arthritis based upon the October 2007 VA examination report.]  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court) held that once VA undertakes the effort to provide an examination, it must provide an adequate one.

Finally, the Board notes that after the February 2009 statement of the case (SOC) and prior to the certification of the Veteran's claim to the Board, additional evidence in the form of VA treatment records and the report of a December 2010 VA examination (conducted in association with the Veteran's claim for entitlement to aid and attendance) was associated with the record.  Under 38 C.F.R. § 19.37, evidence received by the agency of original jurisdiction (AOJ) prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless it is duplicative of evidence previously considered and/or the evidence is not relevant to the claim.  A review of the additional evidence received found that it discusses the Veteran's use of the left knee brace (see e.g., VA treatment records noting that he wears a left knee brace as a result of his postservice motor vehicle accident), his mobility issues (see e.g., various wheelchair evaluations by VA occupational therapy consultants), and his service-connected disabilities (see e.g., the December 2010 VA examination report noting that the Veteran has severe spinal stenosis and that his "ability to ambulate is almost totally compromised," and that he is "losing the ability to use his hands"); therefore, due process requires that the evidence be returned to the AOJ for their review and disposition.  38 C.F.R. § 19.37.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an appropriate physician to determine the severity of (and associated functional impairment caused by) his service-connected disabilities, and specifically as they pertain to his claim for specially adapted housing. 

The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a list of the Veteran's service-connected disabilities and should comment on whether such disabilities have resulted in (i) blindness in both eyes, or (ii) the loss of use [see definition above] of one or both lower extremities.  If the loss of use of either lower extremity is found, the examiner should comment on the extent to which assistive devices are required.  If the Veteran has loss of use of an extremity, but on account of a nonservice-connected disability only, the examiner should so state for the record (with explanation).

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If the examiner is unable to render any opinion requested, to comply with governing legal guidelines, it should be so stated for the record along with an explanation of the reason why such opinion is not possible.

2. 	The RO should then review the claims file (to specifically include the additional evidence received and not considered by the RO, identified above), undertake any further development that may be indicated by the additional development requested above, and re-adjudicate the matter on appeal.  If the Veteran's claim for specially adapted housing remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

